Title: To Thomas Jefferson from Erastus Roberts, 7 October 1808
From: Roberts, Erastus
To: Jefferson, Thomas


                  
                     Sir
                     
                     Georgeton October 7th. 1808
                  
                  I trust an appology for troubling you with this will be unnecessary however foreign it may be from your line of duty; yet permit me to assure you that I regret the necessity of intruding upon your goodness by laying a statement before you which I have reason to believe you cannot listen to as an official character, because it falls within the province of another department. But considering you the source of all preferment I thus presume to engross your attention for a few moments, knowing that one word from you will be sufficient to remove every difficulty.
                  The reasons why I do not wish to remain at West Point I shall not enumerate, suffice it to say the situation is disagreeable to me. If then I wish to remain in the service my only alternative is promotion. To secure that (the Secretary says) I must have a cirtificate in the War-office which I have not. Now sir, let me ask whether this is a sufficient reason why I should not be commissioned—and compare my pretentions with others.
                  In the first place there has been eight persons promoted from West Point since I have been there who have not had cirtificates in the office; six of whom could not have past an examination—one of them by the name of Peters had not got through arithmatick. I do not wish however to build my pretentions on the demerit of others I have refered the Secretary to Col. Williams for any information he wishes. There is no person that has more pride in military affairs than I have and would serve the country more faithfully. I understand arithmatick Algebra & Geometry familliarly and the theory of tacticks so as to enable me to practice. I have ever been uniformly attached to the present administration and have done as much in support of the popular cause as any person of my age and abilities in the United States. Suffer me to add if I know myself my character is without a stain. Now sir, it rests with you alone to say whether I shall remain in the service or not for this is my last effort. You know little more of me than my name it is true, but may I pledge to you my most sacred honor that I will render myself deserving of your patronage. If you will not continue me in the corps that I am now in, any other will be acceptable. I have spent much money and time in coming here if an answer is not sent me at Mr. Crawfords Hotel this evening I must relinquish my undertaking and return home
                  from Your Most obedient and very humble Servant
                  
                     Erastus Roberts
                     
                     Cadet of Artilerests
                  
               